Citation Nr: 0027592	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a fractured left (minor) 
clavicle, which healed in a displaced fashion, on appeal from 
the initial evaluation.

2.  Entitlement to a compensable (increased) evaluation for 
service-connected bilateral ingrown toenails of the great 
toes, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
August 1994.  

This appeal arises from a July 1995 rating decision of the 
Buffalo, New York, regional office (RO) which assigned a 10 
percent disability rating for the residuals of fractured left 
(minor) clavicle, which healed in a displaced fashion, and a 
noncompensable evaluation for recurrent ingrown toenails of 
both great toes, after granting service connection for those 
disabilities.  The notice of disagreement was received in 
March 1996.  The statement of the case was issued in July 
1996.  The veteran's substantive appeal was received in 
August 1996.  

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in February 1998, for the purpose of obtaining 
additional factual and medical evidence, and it has now been 
returned to the Board for appellate review.

The Board notes that the veteran was afforded a personal 
hearing at the RO before a member of the Board in August 
1997.  Because the individual who presided over that hearing 
is no longer employed by the Board, the veteran was informed, 
in a letter of August 2000, that he had the right to another 
hearing by a member of the Board (now redesignated as 
veterans law judge).  He was advised that, if he did not 
respond within 30 days of the date of that letter, it would 
be presumed that he did not desire an additional hearing.  
The veteran has yet to respond to the August 2000 letter.

In view of the Board's finding that additional development is 
warranted, the issue of an evaluation in excess of 10 percent 
for the service-connected residuals of a fractured left 
(minor) clavicle, which healed in a displaced fashion, is 
discussed in the Remand portion of this decision.

FINDING OF FACT

The symptoms of the veteran's recurrent ingrown toenails of 
both great toes are analogous to scars that are tender and 
painful on objective demonstration; beyond those symptoms, 
however, there is no evidence that bilateral recurrent 
ingrown toenails of the great toes are poorly nourished with 
repeated ulceration, cause limited function of the great 
toes, or cause constant exudation or itching, extensive 
lesions, or marked disfigurement.


CONCLUSION OF LAW

1.  The criteria for a 10 percent disability evaluation, but 
no more, for recurrent ingrown toenail of the left great toe 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7803, 7804, 7805, 7806 (1999).

2.  The criteria for a 10 percent disability evaluation, but 
no more, for recurrent ingrown toenail of the right great toe 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7803, 7804, 7805, 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim for an increased 
evaluation for bilateral recurrent ingrown toenails of the 
great toes.  38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See, e.g., Shipwash v. Brown, 8 Vet.App. 
218, 224 (1995).


The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent examination was adequate 
concerning the issue at hand, and that there is no indication 
that there are relevant post-service medical records 
available, but not of record, that would support the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The veteran essentially contends that the symptoms/residuals 
of his service-connected recurrent bilateral ingrown toenails 
of the great toes warrant a compensable disability 
evaluation.  He has argued this since he initiated his claim 
for service connection for said disability in 1994.  During 
the course of his August 1997 personal hearing, he testified 
that he had undergone numerous operations (excisions) of the 
toenails of both of his great toes.  He said scar tissue had 
developed on both toes.  He stated that the scar tissue was 
both tender and painful.  He maintained that the 
condition/pain was easily aggravated by simple trauma, to 
include stubbing either toe.  Moreover, as his toenails would 
grow back in an atypical manner, the veteran reported that he 
was prone to developing infections.  He said the toes always 
looked swollen.  He also described the toes as being 
discolored.

A VA examination in August 1997 revealed a rather crenated 
fungal nail on the left side of the left great toe, and a 
rather erythematous medial margin of the right great toe.  
The nail on the right great toe also had a fungal infection, 
but far less so than on the left.  There was also some 
tenderness and erythema on the medical aspect of the nail bed 
of the right great toe.  The diagnosis was chronic right 
great toe pain secondary to recurrent ingrown toenail.

Similarly, at a VA podiatry examination conducted in July 
1998, the outer aspect of the right great toe was red and 
inflamed.  The veteran complained of pain on palpation.  
Approximately one quarter of the outer nail had been removed.  
An overgrowth of hard, pale tissue was noted on the area 
where the nail had been removed.  There was no obvious scar 
observed.  There was no drainage or exfoliation.  The outer 
aspect of the left great toe was less inflamed and less 
painful than the right.  The toenail was thick and malformed.  
There was no evidence of a scar, exfoliation, or drainage.  
The diagnosis was bilateral ingrown toenails.  Photographs 
were subsequently taken.


Diagnostic Code 7804 provides that a 10 percent disability 
rating may be assigned when a superficial scar is tender and 
painful on objective demonstration.  In this regard, while 
there were no scars seen on either of his great toes, the 
residuals/symptoms of the veteran's recurrent ingrown 
toenails are essentially analogous to tender and painful 
scars.  Tenderness of the left great toe and right great toe 
was demonstrated on examination in August 1997 and July 1998.  
Abnormalities of the toenails and/or skin surrounding the 
nails were also reported.  Objective findings of tender and 
painful bilateral great toes can also be found in VA 
outpatient treatment records dating back to December 1994.  
Based upon the foregoing evidence, the Board finds that a 10 
percent disability evaluation is warranted for recurrent 
ingrown toenails of each great toe.

Because the veteran's service-connected disability has been 
found to be analogous to scars, consideration is given to 
whether separate ratings may be assigned.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Diagnostic 
Code 7803 provides that scars which are manifested as 
superficial, poorly nourished, with repeated ulceration will 
be assigned a 10 percent evaluation.  Diagnostic Code 7805 
provides that scars will be rated on limitation of function 
of part affected.

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against separate compensable 
evaluations under Diagnostic Codes 7803 or 7805.  The report 
of the July 1998 examination clearly indicated that no scars 
were observed on either great toe, and that there was no 
exfoliation or drainage.  There was also no evidence that the 
recurrent ingrown toenails produced functional impairment of 
the bilateral great toes.  Separate ratings under Diagnostic 
Code 7803 and/or 7805 would therefore be inappropriate.

Finally, the Board observes that the veteran's recurrent 
ingrown toenails could also be evaluated by analogy under 
Diagnostic Code 7806, eczema.  The provisions of Diagnostic 
Code 7806 provide that a 50 percent rating is warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement; a 30 percent rating is warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement; a 10 percent rating is warranted where there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; and, where there is slight, if 
any, exfoliation, exudation or itching on a nonexposed 
surface or small area, a noncompensable disability rating is 
warranted.  Here, there is no evidence that the veteran's 
bilateral recurrent ingrown toenails of the great toes was 
resulted in constant exudation or itching, extensive lesions, 
or marked disfigurement.  

Accordingly, the Board finds that a separate 10 percent 
disability rating, but no more, should be assigned for each 
great toe.  Consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet.App. 119 
(1999).  There is also no evidence to support a higher 
evaluation on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, because it has not been contended by the veteran, 
or shown by the evidence of record, that the service-
connected bilateral ingrown toenails of the great toes 
results in marked interference with employment or frequent 
periods of hospitalization, or otherwise presents an 
exceptional or unusual disability picture.


ORDER

Entitlement to a 10 percent disability evaluation for 
service-connected recurrent ingrown toenail of the left great 
toe, on appeal from the initial evaluation, is granted, 
subject to the criteria governing payment of monetary 
benefits.

Entitlement to a 10 percent disability evaluation for 
service-connected recurrent ingrown toenail of the right 
great toe, on appeal from the initial evaluation, is granted, 
subject to the criteria governing payment of monetary 
benefits.


REMAND

In its February 1998 Remand, the Board requested that the 
veteran be afforded a VA orthopedic examination.  Explicit 
questions were posed in connection therewith.  The examiner 
was specifically asked to state whether there was evidence of 
instability and loss of range of motion of the left shoulder.  
Further, in compliance with the Court holding in DeLuca v. 
Brown, 8 Vet.App. 202 (1995), the Board requested that the 
examiner discuss functional loss of the left shoulder due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement.  Again, the Court held 
in DeLuca that, in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court found that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The July 1998 VA orthopedic examination failed to clearly 
discuss the questions raised by the Board in its February 
1998 Remand and, therefore, is inadequate for evaluation 
purposes.  An examination must provide sufficient information 
to rate the disability in accordance with the applicable 
rating criteria.  See Massey v. Brown, 7 Vet.App. 204 (1994).  

Here, the veteran specifically complained of a constant dull 
pain and soreness of the left shoulder, that was exacerbated 
at times.  He said he experienced pain, clicking and popping, 
that occurred when he slept on his shoulder or lifted heavy 
objects.  He reported taking Motrin for the pain.  He also 
complained of left shoulder fatigue with typing.  While the 
examiner indicated that there was positive pain with external 
rotation and abduction (which was a "positive Apley's 
scratch test") and had positive tenderness in the pectoralis 
major and the clavicular attachment (which was said to be a 
part of the service-connected disorder), the examiner failed 
to address the question of whether the veteran would 
experience functional loss due to weakness, fatigability, 
incoordination or pain on movement of the shoulder.  To this, 
the RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268 
(1998).  Accordingly, the veteran must be afforded another VA 
orthopedic examination to properly determine the severity of 
his service-connected left shoulder disability.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet.App. 90 (1990).  As this matter is 
being returned for an additional orthopedic examination, the 
RO should obtain the veteran's current medical records 
pertaining to the treatment of his service-connected left 
shoulder disability.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not be in full compliance with law and the precedents 
of the Court.  For that reason, and to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to his appeal, the case is Remanded to the RO for 
the following action:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected left 
shoulder disorder  since August 1997.  
All records not already included in the 
claims folder should be obtained, to 
include those from the Syracuse VA 
Medical Center (VAMC) and any other 
identified VA facility.  Once obtained, 
all records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for special VA orthopedic examination.  
The veteran should be properly notified 
of the date, time and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review prior to the examination.  
Such tests as the examiner deems 
necessary should be performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

a.  Describe the complaints and 
findings associated with the 
service-connected left shoulder.  
Specifically, the examiner should 
state whether there are any findings 
of malunion, nonunion, ankylosis, or 
loss of range of motion.

b.  The examination must specify the 
ranges of motion of the left 
shoulder, with normal forward 
elevation being to 180 degrees, 
normal abduction being to 180 
degrees, and normal internal and 
external rotation being to 90 
degrees.

c.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected left shoulder; 
and, if feasible, this determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable, intermediate, or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
Unfavorable ankylosis of the 
scapulohumeral articulation is 
described by regulation as abduction 
limited to 25 degrees from side.  
Intermediate ankylosis is described 
as ankylosis between favorable and 
unfavorable and favorable ankylosis 
is described as abduction to 60 
degrees, can reach mouth and head.  
38 C.F.R. Part 4, Diagnostic Code 
5200 (1999).

d.  The examiner should be asked to 
express an opinion on whether pain 
in the left shoulder could 
significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate, or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected disability, the RO 
should discuss the provisions of DeLuca, 
and 38 C.F.R. §§ 4.40 and 4.45. The RO 
should also discuss the case of Fenderson 
v. West, 12 Vet.App. 119 (1999).  
Therein, the Court held that, with regard 
to initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found -- a practice 
known as "staged" ratings.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions.

Thereafter, subject to current appellate 
procedures, the case should be returned to the 
Board for further appellate consideration, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this REMAND is to obtain additional 
medical information.  The Board intimates no 
opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 


